MEMORANDUM **
Anthony Leon Johnson appeals from the 240-month sentence imposed following this court’s order remanding for resentencing in light of United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Johnson contends that his sentence is unreasonable because the district court’s *154use of the career offender sentencing enhancement created a “de facto mandatory sentencing system” that ran afoul of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). To the contrary, the district court judge properly calculated the advisory Sentencing Guidelines range and considered the sentencing factors pursuant to 18 U.S.C. § 3553(a). Accordingly, we conclude that Johnson’s sentence is not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.